ACCEPTED
                                                                                                               02-17-00227-CV
                                                                                                   SECOND COURT OF APPEALS
                                                                                                         FORT WORTH, TEXAS
                                                                                                           12/19/2017 12:26 PM
                                                                                                                DEBRA SPISAK
                                                                                                                        CLERK


                                               No. 02-17-00227-CV

                                           IN THE COURT OF APPEALS                              FILED IN
                                                                                         2nd COURT OF APPEALS
                                                                                          FORT WORTH, TEXAS
                                          SECOND DISTRICT OF TEXAS                      12/19/2017 12:26:19 PM
                                                                                              DEBRA SPISAK
                                                                                                 Clerk
                                                    Fort Worth, Texas


                                                 LOU ANNE PERKINS

                                                           Appellant

                                                                  v.

                                                       BARRY HICKS

                                                            Appellee


         On Appeal from the 362nd Judicial District Court Denton County, Texas

                                     Trial Court Case No. 15-09007-362


                   MOTION FOR EXTENSION OF TIME OF 7 TO 10 DAYS


                                                                         Lou Anne Perkins
                                                                         3528 Cottonwood Springs Drive
                                                                         The Colony, Texas 75056
                                                                         (214) 620-4574
                                                                         Email: 1st.perkins@gmail.com
                                                                         Pro Se




LOU ANNE PERKINS MOTION FOR EXTENSION OF TIME OF 7 TO 10 DAYS ~ PAGE 1
TO THE HONORABLE JUDGE OF THIS COURT,

          I, Lou Anne Perkins, Appellant, Pro Se, am filing this Motion For Extension Of Time

Of 7-10 Days and would show the Court as follows:

                                                   Appellant Argument

1. Appellant is experiencing great difficulty in finding a law firm to assisting with finishing

brief.

2. Brief is due 12/20/17.

3. Found out a few minutes ago firm helping pro bono will not have time to finish Brief and

suggested Appellant contact court for extension of 7 to 10 days to finish brief herself, which

leaves Appellant in great peril.

4. Appellant has been working on Brief herself and will continue to do so until it is

completed, but is asking the court for a 7 to 10 day extension of time to finish and file.


                                                                         Respectfully Submitted,

                                                                         /s/ Lou Anne Perkins
                                                                         Lou Anne Perkins, Pro Se
                                                                         3528 Cottonwood Spring Drive
                                                                         The Colony, TX 75056
                                                                         214-620-4574
                                                                         1st.perkins@gmail.com




LOU ANNE PERKINS MOTION FOR EXTENSION OF TIME OF 7 TO 10 DAYS ~ PAGE 2
                                                  CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Motion For Extension Of Time was
served, via eFiling system or regular email, on this the 19th day of December, 2017, to:

Cassie J. Dallas
Thompson, Coe, Cousins & Irons, LLP
700 N. Pearl Street, 25th Floor
Dallas, TX
(Attorney for AppelleIe)


                                              CERTIFICATE OF CONFERENCE

I certify that on 19th day of December, 2017, I telephoned Cassie J. Dallas, attorney for
Appellele, but had to leave a message on her recorder. Therefore, we were not able to reach
an agreement.



                                                                         /s/ Lou Anne Perkins
                                                                         Lou Anne Perkins, Pro Se




LOU ANNE PERKINS MOTION FOR EXTENSION OF TIME OF 7 TO 10 DAYS ~ PAGE 3